Citation Nr: 0723979	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cholecystectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for psoriasis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from April 1966 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran had requested hearings before a decision review 
official at the RO and before a member of the Board.  His 
request for a hearing at the RO was withdrawn in September 
2005.  His request for a hearing before a member of the Board 
was withdrawn in February 2007.  See 38 C.F.R. § 20.704(e) 
(2006).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)) was enacted on November 9, 2000, 
changing the standard for processing veterans' claims.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate each of his specific claims.  He also has not 
been adequately advised as to what evidence VA would obtain 
and of what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  Further, he has not been asked to provide any 
evidence or information in his possession that pertains to 
the claims in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board will therefore remand the instant appeal in order to 
ensure that the veteran receives the due process to which he 
is entitled.  

The Board also notes that the veteran has stated that he was 
treated for all of the disabilities on appeal at the Oak 
Knoll Naval Hospital in Oakland, California, also identified 
in the record by other, similar names.  In attempting to 
locate treatment records from Oak Knoll, the RO discovered 
that the hospital was closed in 1996.  An inquiry was made to 
the National Personnel Records Center (NPRC) seeking 
inpatient clinical records showing treatment of the veteran 
for back, neck, shoulder, and knee complains during the 
period June 1, 1966, through June 1, 1967.  The NPRC 
responded that no requested records were found.  The veteran 
has also argued that not all records of treatment prepared at 
Bremerton Naval Hospital have been obtained.  Because there 
is a possibility that the records from these facilities have 
been archived somewhere else, the Board will remand in order 
to ensure that a complete search for records has been 
accomplished.  

Finally, the Board notes that the Social Security 
Administration (SSA) requested copies of the veteran's VA 
treatment records in correspondence dated in November 1992.  
The Board also notes that there are no SSA records in the 
record, and will remand in order that SSA be contacted and 
asked for any disability records related to the veteran.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for service connection, claims to 
reopen, and claim for a higher rating; 
(2) that VA will seek to provide; (3) 
that the claimant is expected to provide; 
and (4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  With respect to the claims 
to reopen, information regarding what is 
required to reopen a previously denied 
claim as well as information regarding 
what is required to substantiate the 
underlying claims of service connection 
should be provided.  

2.  The AOJ should, by the most 
appropriate means, attempt to locate 
clinical records associated with the 
veteran's averred treatment at the Oak 
Knoll Naval Hospital in Oakland, 
California, to specifically include an 
inquiry to the U.S. Navy Bureau of 
Medicine and Surgery and the Records 
Management Center.  The same action 
should be taken with respect to 
additional records that may exist from 
the Bremerton facility.  

3.  The AOJ should contact the Social 
Security Administration and request 
copies of any SSA decision and disability 
records related to the veteran.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




